Citation Nr: 9902505	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which found new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for PTSD.  

In an unappealed decision in April 1992, the RO denied 
entitlement to service connection for PTSD based on de novo 
evaluation of the claim on the merits.  That determination is 
final.  38 U.S.C.A. § 7105 (West 1991).  In an unappealed 
decision in June 1992, the RO denied the veterans request to 
reopen the claim for service connection for PTSD finding that 
new and material evidence had not been received.  That 
determination is the most recent final denial of the claim on 
any basis.  38 U.S.C.A. § 7105 (West 1991).  

The Board notes that a recent case from the United States 
Court of Veterans Appeals (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD as it provides a new basis 
for entitlement.  Significantly, the Court points out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996). The Court 
took judicial notice of the effect of this shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective (would evoke ... in almost 
anyone) standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard. 

In Spencer v. Brown, 4 Vet.App. 283 (1993), the Court held 
that [w]hen a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to a benefit, an 
applicants claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
The applicants latter claim, asserting rights which did not 
exist at the time of the prior claim, is necessarily a 
different claim.  The Court concluded that de novo 
adjudication of a claim, on essentially the same facts as a 
previously and finally denied claim, is not precluded where 
an intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  [T]he type of change in 
law or regulation which will justify a de novo adjudication 
of a claim after a final decision is a change which provides 
a new basis for establishing entitlement to the relief sought 
so as to render the new claim legally and factually distinct 
from the former claim.  Spencer, supra.  As such, the 
amendments to 38 C.F.R. §§ 4.125 and 4.126, as interpreted in 
Spencer, require VA to conduct de novo review of the 
previously and finally denied claim of entitlement to service 
connection for PTSD, regardless of whether new and material 
evidence has been received to reopen the claim.  The 
entitlement to de novo review of the previously and finally 
denied claim based upon an intervening change in the law or 
regulation creating a new entitlement derives from the new 
law or regulation itself.  Spencer, supra.  

This matter was previously remanded by the Board for further 
development in May 1997.


REMAND

Having determined that the veterans claim for service 
connection for post-traumatic stress disorder requires de 
novo review on the merits, the Board is of the opinion that 
further development is again in order prior to final 
appellate adjudication.

Following the Boards May 1997 remand, the RO contacted the 
veteran and requested more specific information concerning an 
alleged award of a Purple Heart Medal, as well as additional 
treatment records requiring the veterans authorization for 
release.  The veteran did not respond to the letter, and no 
further development in this regard is indicated.  However, 
the RO failed to request that the veteran provide additional 
identifying information, including the correct spelling of 
the name, of the veterans good friend (Bob Beverly) killed 
in action, as reported by the veteran on VA treatment in 
September 1995, nor attempt verification of any reported 
stressor.  Moreover, the veteran contends combat-service 
related stressors resulted in his current PTSD.  Service 
personnel reports of record demonstrate that the veteran was 

assigned to an infantry division during his service in 
Vietnam.  The RO has made no finding, and the VA has made no 
attempt to verify whether the veteran had combat service.  

Finally, the veteran reports that he has been treated at 
Tampa Bay VA hospital in the mid-1980s.  Although the 
veteran had reported such treatment prior to the decision in 
April 1992, it does not appear that records of that treatment 
have ever specifically been requested.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should attempt to obtain a 
copy of all reports of treatment and/or 
evaluation of the veteran since service, 
and particularly in the mid-1980s, from 
Tampa Bay VA hospital.  Failures to 
respond or negative replies to any 
request should be noted in writing and 
also associated with the claims folder. 

2.  The RO should again, as in December 
1991, contact the veteran and request 
that he provide dates of any stressor 
incidents in service, names of personnel 
involved and their units of assignment, 
and the circumstances of the reported 
stressor, as well as any other 
information which would assist VA in 
determining that such a stressor had, in 
fact, occurred, including the 
circumstances surrounding the death of 
his comrade Bob Beverly, including the 
correct spelling the comrades name.  

3.  Regardless of the response to the 
above development, the RO should attempt 
to verify whether the veteran had combat 
service, as well as attempt to verify all 
reported stressors, with the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly U.S. Army & 
Joint Services Environmental Support 
Group), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 and 
request any information that might 
corroborate the veterans alleged 
stressor(s).  The USASCRUR is 
specifically requested to provide 
information concerning the death the 
veterans comrade Bob Beverly.  Failures 
to respond or negative replies to any 
request must be noted in writing and also 
associated with the claims folder. 

4.  When the foregoing actions are 
completed, and if the RO determines that 
the veteran experienced a recognizable 
stressor during service, to include based 
on combat service, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric evaluation.  The purpose of 
the examination is to determine the 
nature and etiology of any psychiatric 
disability found to be present.  All 
appropriate tests and studies should be 
performed, including, but not limited to, 
neuropsychological testing. Any indicated 
consultations should also be scheduled.  
If post-traumatic stress disorder is 
found, the examiners should render an 
opinion as to whether it is at least as 
likely as not that the current 
symptomatology is related to the VA 
recognized stressor incident(s) reported 
by the veteran.  That is, the sufficiency 
of the recognized stressor(s) must be 
clinically established in supporting the 
diagnosis.  Prior to the examination, the 
claims folder must be made available to 
the examiners, so that the relevant 
medical history may be reviewed.

5.  The RO should then undertake any 
other indicated development and 
adjudicate on a de novo basis.  In so 
doing, the RO must consider the 
provisions in the recent Court case, 
Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the benefit sought on appeal is not 
granted to the veterans satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Appellate rights do not attach to a Board remand, because a 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
